Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to application number 16/828,210 TOILET WITH LID FOR SEALING BOWL FOR ANALYSIS AND WASHING, filed 03/24/2020. Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressurized wash system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
Claims 1, 12 and 20 are objected to because of the following informalities: The claims recite, “CCD, MOS, CMOS, FET, MOSFET and nanoFET” at lines 2 of each claim. For clarity, it is suggested to fully describe the acronym when reciting for the first time in the claim. Appropriate correction is required.
In claim 1, the Examiner requests clarification on what kind of mechanism is utilized to form an airtight seal.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the frame" in line 1-2 and Claim 5 recites the limitation “the at least one weight sensor” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102[ 2 ] as being [ 3 ] by [ 4 ]. Regarding claim 1 Bahn shows a toilet comprising a bowl 3; a lid 6 that covers the bowl and forms an airtight seal 8-11 (see figures 8-10) forming a seal chamber and a fluid outlet (drain).



    PNG
    media_image1.png
    563
    521
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17, 20 are under 35 U.S.C. 103 as being unpatentable over rejected KR 20170051960A to Lim Dai Hwan in view of WO 9953149 A1 to Regarding Claims 1-2, 9 and 10, Lim teaches an analytical toilet (see Fig. 2, abstract and pg. 5) comprising a bowl for receiving excreta from a user (see Fig. 1 showing an image of a toilet bowl for receiving feces or urine as described in the abstract); a lid and outlet (drain pipe) adapted to cover the bowl (see contact cover at Figs. 2, 3, see pg. 5 lines 26-43 describing the toilet having a U or O shaped contact cover); and an analytical tool in the lid for examining the users excreta (see page 4, lines 13- 45 and Figs. 2, 3, describing image pick up devices 200/400, Figs. 2, 3 attached to the toilet contact cover for further analyzing users health as described at pg. 6, line 1). Lim teaches wherein the lid forms a seal between the bowl and the lid forming a sealed chamber (see page 9, lines 24- 27 describing the lid of the toilet being closed and cleaning function being executed). Insofar as Lim may be construed as not explicitly teaching forming a seal or sealed chamber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the lid forming a sealed chamber since it is known in the art that by closing the lid of Lim a sealed chamber to some extent is being formed. In addition, Moore, in the same field of endeavor, teaches that it is known to use a lid that forms a seal between the bowl and the lid forming a sealed chamber (see abstract describing a seal 22 between the lid 21 and the pan 11, see Fig. 2, see also page 5, fines 1 - 19).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the seal of Moore into Lim in order to form air tight seal of the lid and the bowl for improving further analysis of the system. Regarding Claim 3, Lim in view of Regarding Claim 4, Lim teaches at least one load cell supporting the bowl to measure the weight of the excreta (see page 3,lines 8 - 10, page 6, Iines 2-17 describing the first characteristic information comprising weight/amount of stool). Even though Lim teaches determining weight of the stool, Lim is silent regarding the weight measuring device as being a load cell. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a load cell to measure the weight, since it has been held to be within the general ski of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. Regarding claim 5, the initial statement of intended use, the data from the at least one weight sensor is used to confirm that the bowl and lid are sealed, and all other functional implications related thereto have been fully considered but do not appear to impose any patentably distinguishing structure over that disclosed by (prior art).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Regarding claims 6-7, Lim teaches a bidet, or pressurized wash system that is capable of cleansing the bowl (see figure 3) but does not teach the system inside of the chamber and whereas the seat is located within. In addition, Moore, in the same field of endeavor, teaches that it is known to use a lid that forms a seal between the bowl and the lid forming a sealed chamber (see abstract describing a seal 22 between Regarding claim 8, Lim teaches a lid which covers the seat to prevent wetting (see figure 3).  Regarding Claim 11-12 and 20, Lim teaches wherein the tool, within a bowl (see figure 3) comprises at least one of CCD, MOS, CMOS, spectrometer, chromatograph, microphone, thermometer, pH detector, and scent detector (see for instance image capturing device 200, Fig. 2 and/or 300, Fig. 3). Lim as modified above teaches the analytical tool comprises one or more of chromatograph, spectrometry, mass spectrometry, thermometers, GH detectors, and scent detectors (see gas sensor which can be used to sense and analyze user farts as indicated al page 9 line 1, lines 22-27 of Lim).  Regarding Claim 13, Lim modified above teaches a gas exhaust to evacuate gas from the airtight chamber (see page 9, lines 22-27 of Lim describing generation of gas by the user being detected based on a gas sensor and cleaning function can be performed upon the lid of the toilet being closed, thus reading on the invention as claimed}. Regarding Claim 14, Lim as modified above teaches an analytical tool for examining gas evacuated from the airtight chamber (see gas sensor which can be used to sense and analyze user farts as indicated at page 9 line 1, lines 22 — 27 of Lim). Regarding Claim 15, Lim teaches a manifold system for transporting fluids within the toilet (see Figs. 1-3 illustrating the toilet system and/or another embodiment at page 9, lines 14- 27 Regarding Claim 16, Lim as modified above teaches wherein the fluids comprise at least one of excreta samples, gas from the airtight chamber, water, reagents, cleaners, disinfectants, air, high pressure water, and hot water (see Figs. 1-3 Illustrating the toilet system and/or another embodiment at page 9, lines 14-27 and Fig. 12C describing the bidet toilet system describing providing water to remove feces or urine through the system as well as detection of gas through gas sensors).  Regarding Claim 17, Lim as modified above teaches wherein the fluids are transported to at least one analytical foal (see page 9 lines 18-23 describing gas sensor that can be used during the analysis, thus reading on the invention as claimed).
Claim(s) 18-19 are under 35 U.S.C. 103 as being unpatentable over rejected Lim Dai Hwan and Moore in view of US 9867513 B1 to Hall.  Lim discloses all of the limitations of the invention but does not teach the handles nor sensors in the handles.  Hall, in the same field of endeavor, teaches handles (see Figure below) and sensors 110, 116 within the handle for collecting data.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensors in the handles of Hall into Lim in order to collect data for improving further analysis of the health and wellnes of the user. 

    PNG
    media_image2.png
    569
    453
    media_image2.png
    Greyscale

Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Wang, Mei-Hua (CN 107816104 A) teaches a detection intelligent toilet for human health comprising sensors on the toilet lid. Kang Ji Hoon (KR 20170078450 A) teaches diagnostic system using image information of feces with camera system attached to the lidm Shim Jea Hoon (KR 20180121174 A) teaches apparatus for measuring a health condition for a urinal with sensors on the lid).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LORI L BAKER/           Primary Examiner, Art Unit 3754                                                                                                                                                                                             















Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email:HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entreprenuer Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can provide assistance to inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents